In an action to recover damages for personal injuries, the defendant appeals from so much of an or*668der of the Supreme Court, Kings County (Belen, J.), dated January 19, 2000, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Livai v Amoroso, 239 AD2d 565; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408). O’Brien, J. P., Sullivan, Krausman, Gold-stein and Schmidt, JJ., concur.